Bennett, J.,
Dissenting. To maintain this action, the plaintiff must have been vested with a property in the draft, connected, at least, with a right of possession. Actual possession alone is not enough, in this case, against the defendant, inasmuch as he does not stand as a stranger. If the property in the draft was in fact vested in the plaintiff, it is no objection to this action that it had not been so negotiated to him as to transfer the right of action upon the paper itself; but the great objection to the action, in my mind, is the want of a vested interest, or property, in this specific draft, in the plaintiff. And it is to be remarked that the action is for the conversion of the draft itself, and not for any specific moneys which the defendant has received by means of it.
*174One of the requisites of a contract of sale, is, that the thing sold must be in esse, at the time of the making of the contract; that is, it must have an actual or potential existence, and be capable of delivery, otherwise it is but an ex-ecutory contract and conveys no legal title to the thing, which was the subject matter of the contract. The right of property does not pass. It is true, as between the parties, the right of property and of possession may pass to the vendee without an actual delivery; but this presupposes that the subject matter of the sale was definite, ascertained, and capable of immediate delivery. In Robinson v. McDonnell, 5 M. & S. 228, there was a transfer by deed of the freight, earnings, and profits of a ship. In an action of trover for oil, which was' the produce of whales taken on the voyage, it was held there could be no recovery. So the sale of wool, which shall thereafter grow upon the vendor’s sheep, passes no property. The subject matter of the sale was not in esse; the vendor had not, at the time of the contract, either actually or potentially, the thing sold, but only, as it is said, in possibility. Wood & Foster’s case, 1 Leon. 42. Grantham v. Hawley, Hob. 132. In Mucklow v. Mangles, I Taunton, 318, trover was brought for a barge, and although the party who had ordered it built, had paid money on account, equal to the price, and his name had been painted on it by the builder, yet it was held that the vendee had acquired no property in it for want of a delivery. It will be seen that the bargain did not provide for the advances to be made, and they do not seem to have been regulated by the progress of the work, and though no particular-barge had been designated in the contract, and could not well be, it being afterwards to be built, yet, when built, the vendor had designated it, and, in effect, set it apart for the vendee. Laidler v. Burlinson, 2 M. & W. 602, is similar in principle. In the case of Woods v. Russell, 5 B. & Ald. 942, which at first might be thought to conflict with other-cases, yet, by the terms of the contract, the ship was to be built under the superintendence of the agent of the purchaser, and given portions of the price were to be paid, and were paid, according to the progress of the work, and it was considered, in effect, as a purchase of the specific articles of which the ship was built. Besides, the ship builder had sign*175ed the certificate, to enable the purchaser to have the ship registered in his own name. In Clark v. Spence, 4 Ad. & E. 467, the same principle was recognized. In Ward v. Shaw, 7 Wend. 404, it is held that when any thing remains to be done before the sale can be considered as complete, whether to be done by the vendee or vendor, the right of property does not pass to the vendee, as between the parties themselves, though the property may have been placed in the possession of the vendee. Indeed these principles are too well settled to admit of debate. The only question I consider there can be, relates to their applicability to the case before us. Brown was the contractor with the government to convey the mail, and, on the first of December, 1837, assigned over his interest in the contract to the plaintiff, but the post-office department had not recognized the assignment, or in any way discharged Brown from his liability to that department. All the responsibility still rested upon him and his bail, and to them could the government alone look for the fulfilment of Brown’s contract, and, upon such fulfilment, Brown became the creditor of the government, and it made no difference that his assignee had in fact carried the mail, so long as the government had not recognized the assignment. So far as respects the government, Tilden was but the agent of Brown, and it was of no importance that, as between Tilden and Brown, the latter ceased to have any interest in the contract after the assignment. The government being debtor to Brown, and the draft given him being in settlement of such indebtedness, it became, as I think, when enclosed to him by the post-office department at Washington, his property. The case finds that the plaintiff, before closing the contract and taking the assignment, required, as security to him, that the drafts and all communications addressed to the defendant, from the post-office department, thereafter, should be retained by the post-master at Middlebury, and delivered to the plaintiff, at that place, or else forwarded to him at Rochester, and that the defendant should receive nothing except the draft for the quarter ending December 31st, 1837. The plaintiff’s action is brought for the draft given for the quarter ending March 31st, 1838. At the time of the contract between the parties, no such draft was in being ; no indebtedness existed on *176the part of the government, at that time, for which it was given, the consideration having been rendered the government after such time, by the defendant, through his agent or assignee, and as the government never accepted such assignee, the relation between them and the defendant is unimpaired by reason of the assignment.
Here, then, is a case where the thing sued for is not only made long after its pretended transfer to the plaintiff, but every thing was thereafter done to entitle him to the draft from the government, and, in legal effect, to be done by the defendant himself. How, then, can a contract that the plaintiff shall have the avails accruing to the defendant, from the government, upon a subsequent performance of his contract with them, be but an executory contract ? To my mind this is exceedingly clear, however it may appear to others. If this contract has been violated by the defendant, the plaintiff has a plain remedy upon the contract. itself, or in an action for the moneys received, and I perceive no good reason, growing out of the equity of this action, that should induce the court to labor to sustain an action founded in experiment, and in contravention, as I think, of general principles and well marked boundaries, limiting the different kinds of action.
Having come to the conclusion that the draft, when made by the government, and, in effect, delivered to the defendant, by its being mailed to him, vested the property in the draft in him, it remains to be inquired, whether there is any thing in this case to show that, at any subsequent time, the defendant was divested of, and the plaintiff invested with, the property in this draft. All that we have is that the draft in question came to the post office at Middlebury, enclosed to the defendant, and that the post-master had previously been notified of the contract between the parties to this suit, and of the order given by the defendant upon him, under date of the 16th of December, 1837, and that the post-master, instead of delivering the draft to the plaintiff, delivered it to the defendant, who negotiated it at the bank, and refused to let the plaintiff have either the draft or the money. There is no evidence that the post-master assumed to become the agent of the plaintiff or of the defendant. All that the case finds is that the plaintiff notified him of the contract and either *177sent him or showed him Brown’s order upon him. The draft came into the possession and custody of the post-master at Middlebury as a public officer, whose duties are pointed out by law, and not as the agent of any one. Though he might have been justified in delivering the draft to the plaintiff, yet he did not do it; and in the absence of any agreement on his part so to do, it can hardly be contended that the plaintiff could have an action against him in consequence of his failure to do it. If the draft, when mailed at Washington, became the property of Tilden, what transpired at the post-office at Middlebury can be of no importance to the rights of the plaintiff in sustaining this action. If it did not, but was the property of the defendant, it is quite beyond my comprehension to see that what transpired at the Middlebury office should have any effect in changing the ownership of the draft. Without the right of property, it cannot be contended that the plaintiff can sustain this action. It does not follow, from my views of the case, as contended upon the argument, that, if this contract, which I esteem but as executory, had been executed, and the drafts had passed under it into the possession of the plaintiff, the defendant could have maintained an action against the plaintiff to recover either in trover for the drafts, or in assumpsit for moneys received upon them. The contract, executed by the parties, would be an ample answer.
It it is hardly contended that a recovery can be had on the second count in the declaration. To recover in tort, there must be, in the case of contracts, superadded to the breach of them, a malfeasance, or misfeasance, which must be the gravamen of the complaint.
But, as the case is put entirely upon the count in trover, I will not extend my remarks relative to this count, and will only add that, in my opinion, this action is not maintainable, and that the judgment of the court below should be affirmed.